[Cite as State v. Fitzgerald, 2014-Ohio-5024.]


                       IN THE COURT OF APPEALS OF OHIO
                          FOURTH APPELLATE DISTRICT
                                SCIOTO COUNTY

STATE OF OHIO,                 :
                               :
     Plaintiff-Appellee,       :    Case No. 13CA3579
                               :
     vs.                       :
                               :    DECISION AND JUDGMENT
TYLER R. FITZGERALD,           :    ENTRY
                               :
    Defendant-Appellant.       :    Released: 11/07/14
_____________________________________________________________
                         APPEARANCES:

Richard M. Nash, Jr., Portsmouth, Ohio, for Appellant.

Mark E. Kuhn, Scioto County Prosecuting Attorney, and Pat Apel and Julie
Hutchinson, Scioto County Assistant Prosecuting Attorneys, Portsmouth,
Ohio, for Appellee.
_____________________________________________________________

McFarland, J.

        {¶1} Tyler R. Fitzgerald appeals his convictions in the Scioto County

Court of Common Pleas after he was found guilty of rape, a violation of

R.C. 2907.02(A)(2) and unlawful sexual conduct with a minor, a violation of

R.C. 2907.04(A)/(B)(1). On appeal, Fitzgerald contends: (1) the trial court

erred when it applied the incorrect legal standard when ruling on his request

to enter a plea of not guilty by reason of insanity; (2) the trial court abused

its discretion when it failed to grant his motion to excuse jurors for cause;

(3) the trial court erred when it failed to consider R.C. 2929.12(F) when
Scioto App. No. 13CA3579                                                      2


imposing its sentence; and, (4) the trial court erred when it denied his motion

for a new trial based on prosecutorial misconduct. For the reasons which

follow, we disagree with Fitzgerald. Accordingly, we overrule all

assignments of error and affirm the judgment of the trial court.

                                   FACTS

      {¶2} On March 14, 2013, Appellant was indicted on two counts of

rape and unlawful sexual conduct with a minor. On May 22, 2013, he

entered a not guilty plea at his arraignment. On July 26, 2013, the court

heard arguments on Appellant’s motion to amend his not guilty plea to a

plea of not guilty by reason of insanity (N.G.R.I.). The trial court denied

Appellant’s motion and the cause proceeded to trial on July 29, 2013. A

jury of his peers convicted Appellant of both counts. The two counts were

merged for sentencing and the State of Ohio elected to proceed on the rape

conviction. Appellant was sentenced to a stated mandatory prison term of

eight years. Appellant subsequently filed a motion for new trial on the basis

of prosecutorial misconduct. The motion was denied.

      {¶3} The above indictment was filed subsequent to events which

occurred on or about October 22, 2012. Defendant/Appellant was a 21-year-

old Marine, on leave, having previously been deployed in Afghanistan for 8

months. The alleged victim was Appellant’s 15-year-old step-sister, “P.E.”
Scioto App. No. 13CA3579                                                         3


Appellant had known P.E. since she was three years old. Appellant and the

victim participated with others in events which began on October 21, 2012

and extended into the early morning hours at a location in the Highland

Bend area of Scioto County. Appellant and two friends had been

frequenting bars, prior to meeting P.E. and another minor female at the

trailer in Highland Bend. Appellant and P.E. had been text messaging each

other in the hours prior to the planned event, a drinking game.

      {¶4} P.E. got sick during the drinking game, and was helped to her

bedroom. After the drinking game concluded and the other parties retired to

various locations to sleep, an incident of sexual intercourse occurred

between Appellant and P.E. Appellant claimed it was consensual. P.E.

claimed she awoke in pain and found Appellant on top of her. She

immediately reported being raped.

      {¶5} When the case proceeded to trial, the jurors heard testimony

from law enforcement officials, a sexual assault nurse examiner, a forensic

scientist, and lay witnesses present in the house at the time of the incident.

Both Appellant and P.E. testified. The testimony of Appellant and P.E.

boiled down to a “he said/she said” determination. At the conclusion of the

trial, Appellant was convicted of both counts.
Scioto App. No. 13CA3579                                                      4


      {¶6} As indicated above, Appellant was immediately sentenced and a

motion for new trial was denied. Appellant has filed a timely appeal.

Where relevant, additional facts are set forth more fully below.

                        ASSIGNMENTS OF ERROR

      I. THE TRIAL COURT ERRED WHEN IT APPLIED THE
      INCORRECT LEGAL STANDARD WHEN RULING ON
      APPELLANT’S REQUEST TO ENTER A PLEA OF NOT
      GUILTY BY REASON OF INSANITY.

      II. THE TRIAL COURT ABUSED ITS DISCRETION WHEN
      IT FAILED TO GRANT APPELLANT’S MOTION TO
      EXCUSE JURORS FOR CAUSE.

      III. TRIAL COURT ERRED WHEN IT FAILED TO
      CONSIDER R.C. 2929.12(F) WHEN IMPOSING
      SENTENCE.

      IV. THE TRIAL COURT ERRED WHEN IT DENIED
      APPELLANT’S MOTION FOR NEW TRIAL BASED ON
      PROSECUTORIAL MISCONDUCT.

                  ASSIGNMENT OF ERROR ONE

                    A. STANDARD OF REVIEW

      {¶7} “The defense of not guilty by reason of insanity must be pleaded

at the time of arraignment except that the court for good cause shown shall

permit such a plea to be entered at any time before trial.” State v. Smith,

11th Dist. Trumbull No. 2005-T-0080, 2006-Ohio-4669, ¶ 13. A trial court

is given sound discretion to determine whether a defendant’s reasons

constitute “good cause” under Crim.R. 11(H). Id. Thus, the trial court’s
Scioto App. No. 13CA3579                                                         5


decision will not be disturbed absent a showing of an abuse of discretion.

Id. The term “abuse of discretion” implies that the court’s decision was

arbitrary, unreasonable, or unconscionable. Id.

      {¶8} The admission of evidence is within the sound discretion of the

trial court. State v. Murphy, 4th Dist. Scioto No. 09CA3311, 2012-Ohio-

5031, ¶ 71, citing State v. Sage, 31 Ohio St.3d 173, 510 N.E.2d 343 (1987),

at paragraph two of the syllabus. An abuse of discretion involves more than

an error of judgment; it connotes an attitude on the part of the court that is

unreasonable, unconscionable, or arbitrary. Murphy, supra, at ¶ 55, citing

Franklin Cty. Sheriff’s Dept. v. State Emp. Relations Bd., 63 Ohio St.3d 498,

506, 589 N.E.2d 24 (1992); Wilmington Steel Products, Inc. v. Cleveland

Elec. Illuminating Co., 60 Ohio St.3d 120, 122, 573 N.E.2d 622 (1991).

When applying the abuse of discretion standard, a reviewing court is not free

to merely substitute its judgment for that of the trial court. Murphy, supra,

citing In re Jane Doe 1, 57 Ohio St.3d 135, 138, 566 N.E.2d 1181 (1991),

citing Berk v. Matthews, 53 Ohio St.3d 161, 169, 559 N.E.2d 1301 (1990).

                           B. LEGAL ANALYSIS

      {¶9} Appellant contends the trial court abused its discretion in two

ways. Appellant first argues the trial court failed to employ the correct legal

standard when ruling on the motion to plead not guilty by reason of insanity.
Scioto App. No. 13CA3579                                                       6


Second, Appellant argues the trial court abused its discretion by excluding

the records provided by Appellant as hearsay. For the reasons which follow,

we disagree with Appellant.

1. Did the trial court abuse its discretion when it denied Appellant’s motion
for an evaluation?

      {¶10} The July 26, 2013 hearing on Appellant’s request for a sanity

evaluation, joined with an amended plea of not guilty by reason of insanity,

was held on a Friday morning, with the jury trial set for the following

Monday. Appellant’s counsel pointed out that the plea was based upon

Appellant’s deployment in Afghanistan in an area of combat. Counsel

stated:

      “My interviews with the Defendant following his deployment,
      was that he was flagged for P.T.S.D., post traumatic stress
      disorder. And through those discussions, it appeared as if the
      symptoms of P.T.S.D. had appeared while intoxicated. * * *

      According to the Bill of Particulars in this case, this case also
      involves alcohol intoxication. So based on those factors, I was
      concerned that P.T.S.D. may play a role. Not only that, but I
      reviewed a letter written by the Defendant’s step-mother, who
      also stated that the Defendant’s behavior has changed. It’s
      different now that he has returned from deployment. * * *

      Based on those factors and I included an article written by a
      Doctor Fabian, that states that post traumatic stress disorder can
      have legal implications, and that one of those is not guilty by
      reason of insanity. * * *

      Based on that information, Your Honor, I’m not a doctor, I
      don’t know if he has it, but because I’m not a doctor is why I
Scioto App. No. 13CA3579                                                                                   7


         have asked for the evaluation. And for those reasons, we would
         ask that the evaluation be granted. Thank you.”

         Appellant did not call witnesses.

         {¶11} In response, the State pointed out pursuant to Crim.R. 11(H),

that good cause must be shown since the plea was not made at arraignment.

The State submitted records from Serenity Counseling (State’s Exhibit 1)1

and pre-deployment and post-deployment screening records from the Marine

Corp (State’s Exhibit 2) in response to the documents attached to

Appellant’s motion.

         {¶12} In closing, Appellant’s counsel stated: “We’re just relying on

what we filed seeking the assessment. We don’t have a doctor. We’re

seeking one to- -to access Mr. Fitzgerald.” The State concluded: “Now the

hearing that we just had was directed to N.G.R.I….And I don’t think there’s

any issue of competency here. I just want to make sure we- -we understand

that.” The trial court agreed. Appellant’s counsel stated: “We did not raise

competency. So there is no issue.” During the hearing, the trial court

indicated the submitted documents had been reviewed. In ruling on the

motion, the trial court stated: “I don’t, at this time, believe there’s been good


1
  The first page of the “Serenity Counseling” record indicates that Appellant was seen for an initial mental
health assessment on July 11, 2013, a little over 2 weeks prior to trial. The third paragraph of the document
states: “Based on information learned after my assessment and the revelation that Mr. Fitzgerald was
allegedly not truthful with his legal history, I would have to question the validity of the assessment
interview and his PTSD diagnosis.”
Scioto App. No. 13CA3579                                                                              8


cause shown for the N.G.R.I., and therefore, we’ll proceed to trial Monday.”

The trial court’s entry regarding the matter used this language:

         “This matter came before the Court this 26th day of July, 2013,
         upon Defendant’s Plea of Not Guilty by Reason of Insanity.
         Present were Pat Apel and Julie Hutchinson for the State of
         Ohio, Richard Nash, Jr. for the Defendant, Tyler R. Fitzgerald,
         as well as the Defendant.

         The Court having reviewed the entire file herein along with the
         records from Serenity Counseling for All Ages and records
         from the General Counsel of the Navy finds that the above
         named Defendant is capable of understanding the nature and
         objective of the proceedings against him, and is able to assist
         his counsel in preparing his defense.

         This Court therefore will find the Plea of Not Guilty by Reason
         of Insanity to be not well taken and overruled.”

         {¶13} Appellant first argues the trial court used the incorrect legal

standard. According to the judgment entry, Appellant argues, his motion

was denied because the trial court found that he is capable of understanding

the nature and objective of the proceedings, and assist his counsel in his

defense. Appellant argues the trial court referenced the standard required to

determine whether an accused is competent to stand trial, pursuant to R.C.

2945.37(G).2


2
  Pursuant to R.C. 2945.371(A), a trial court may order one or more evaluations of a defendant’s
present mental condition whenever his competence to stand trial is at issue. State v. Stahl, 2nd
Dist. Greene No. 2004-CA-69, ¶ 19. “No competency evaluation, therefore, is required by R.C.
2945.371 every time that the issue of defendant’s mental condition is raised. Rather, ‘the wording
of the statute implies that the ordering of an examination is a matter within the discretion of the
trial court.’ ”State v. Dye, 5th Dist. Licking No. 99-CA-2, quoting State v. Bailey, 90 Ohio App.3d
58, 67, 627 N.E.2d 1078 (11th Dist.1992).
Scioto App. No. 13CA3579                                                        9


      {¶14} Appellee points out Appellant was indicted on March 14, 2013,

and trial was scheduled for July 29, 2013. Appellant sought assessment with

the Serenity Counseling on July 12, 2013. Appellant then filed a motion for

referral for a sanity evaluation on July 17, 2013, and his supplemental plea

of not guilty by reason of insanity on July 19, 2013. Appellee deems

Appellant’s actions with regard to the request for sanity evaluation and

supplemental plea were last minute, self-serving, pre-trial strategy. Appellee

argues although the entry found that “Appellant is capable of understanding

the nature and objective of the proceedings against him and is able to assist

his counsel” sounds like a competency finding, the trial judge ruled from the

bench that Appellant had not shown good cause to supplement his plea.

Appellee asserts the entry supports the evidence and the court’s ruling from

the bench, and any error by including the language about competency is

harmless error. We agree.

      {¶15} In State v. Smith, supra, Smith was indicted with one count of

aggravated robbery with two specifications, a firearm specification and a

repeat violent offender specification. Smith was also charged with having a

weapon under disability. These charges arose subsequent to a gas station

robbery, high speed chase involving Smith, and his flight on foot through a
Scioto App. No. 13CA3579                                                        10


residential neighborhood. He was later identified on security cameras at the

gas station.

      {¶16} At arraignment, Smith pled not guilty. The matter was set for

trial. On the morning of the first day of trial, Smith moved to amend his not

guilty pleas to not guilty by reason of insanity pleas. The trial court asked

Smith what good cause he had for moving the court to change the plea.

Smith advised he had a liver disease, that his wife had recently left him, that

he no longer had health insurance to cover the cost of antidepressants, and at

the time of the crimes he had been drinking to the point of not remembering

things on a daily basis. The trial court noted it had previously discussed

these factors with Smith on two prior occasions and he intelligently

addressed the court. The court concluded Smith did not demonstrate good

cause for changing his plea. His motion was denied.

      “A person is ‘not guilty by reason of insanity’ relative to a
      charge of an offense only if the person proves, in the manner
      specified in section 2901.05 of the Revised Code, that at the
      time of the commission of the offense, the person did not know,
      as a result of a severe mental disease or defect, the
      wrongfulness of the person’s acts.” Smith, supra at ¶ 16; R.C.
      2901.01(A)(14).

      {¶17} The appellate court noted Smith’s argument that he had a liver

disease and was drinking on the night in question and, as such, was rendered

incoherent and unable to understand the wrongfulness of his conduct,
Scioto App. No. 13CA3579                                                        11


amounted to a defense of voluntary intoxication, and not to be taken into

consideration in determining mental state. The appellate court concluded, at

best, Smith demonstrated that he had a liver disease, a physical impairment

which coupled with his voluntary consumption of alcohol, caused him to

black out and not remember certain events. The appellate court found such

circumstances did not justify a not guilty by reason of insanity defense and,

further, found the trial court did not abuse its discretion by finding that

Smith failed to demonstrate good cause and denying the motion to change

his plea.

      {¶18} Here, while the entry overruling Appellant’s motion to

supplement his plea to N.G.R.I. does not reference the “just cause” standard,

the hearing transcript demonstrates the trial court stated: “I don’t, at this

time, believe there’s been good cause shown for the N.G.R.I., and therefore,

we’ll proceed to trial Monday.” The entry does, in fact, state that the trial

court reviewed the “entire file” along with the records from Serenity

Counseling and records from the General Counsel of the Navy. The entire

file would also include the documents attached to Appellant’s motion.

Appellant chose to call no witnesses to testify as to the “just cause”

determination. The entry specifically references the “Plea of Not Guilty by

Reason of Insanity to be not well taken and overruled.”
Scioto App. No. 13CA3579                                                         12


      {¶19} We agree any discrepancy between the hearing transcript and

the entry is harmless error. Though the court’s entry here did not explicitly

state “no just cause” was found, the hearing transcript indicates the trial

court utilized the proper standard of review. We can make no giant leap that

an improper standard of review was utilized. As has been held many times,

just because an entry is not as detailed as an appellant would like, a lack of

express findings is harmless error when it does not prevent the appellate

court from actually reviewing issues on appeal. State v. Johnson, 7th Dist.

Mahoning No. 06-MA-188, 208-Ohio-1183, ¶ 17, citing State v. Brewer, 48

Ohio St.3d 50,60, 549 N.E.2d 491 (1990). As such, we find no merit to

Appellant’s argument that the trial court utilized an incorrect standard of

review or abused its discretion in overruling the motion to change his plea to

one of N.G.R.I.

2. Did the trial court abuse its discretion when it ruled to exclude the
records provided by Appellant as hearsay?

      {¶20} In Hallworth v. Republic Steel Corp., 153 Ohio St. 349, 354,

91 N.E.2d 690, 693, the court stated:

       “The great weight of authority holds that medical books or
treatises, even though properly identified and authenticated and shown
to be recognized as standard authorities on the subjects to which they
relate, are not admissible in evidence to prove the truth of the
statements therein contained.” State v. Perry, 5th Dist. Stark No.
2010-CA-00185, 2011-Ohio-274, at ¶ 76.
Scioto App. No. 13CA3579                                                      13


The court in Piotrowski v. Corey Hosp., 172 Ohio St. 61, 173 N.E.2d 355,

360 (1961), further observed:

      “Such rule corresponds with the decided weight of authority
      which is to the effect that medical and other scientific treatises
      representing inductive reasoning are inadmissible as
      independent evidence of the theories and opinions therein
      expressed. The bases for exclusion are lack of certainty as to the
      validity of the opinions and conclusions set forth, the technical
      character of the language employed which is not understandable
      to the average person, the absence of an oath to substantiate the
      assertions made, the lack of opportunity to cross-examine the
      author, and the hearsay aspect of such matter.” Perry, supra, at
      ¶ 78.

      {¶21} In Perry, the defendant was indicted on two counts of

aggravated murder, and various other charges. Eventually, with the

assistance of two attorneys, Perry entered a negotiated plea and an agreed

sentence. On appeal, Perry later contended he received ineffective

assistance of counsel and he was coerced into pleading guilty to all charges

while under the influence of prescription, mind- altering drugs for bipolar

disorder and PTSD. To bolster his argument, he provided an affidavit with

some attached psychiatry notes and drug information sheets. In considering

Perry’s claims, the appellate court held that Perry failed to make any

showing that the articles submitted were properly identified and

authenticated and shown to be recognized as standard authorities on the

subject to which they relate. The appellate court stated: “[E]vidence
Scioto App. No. 13CA3579                                                      14


presented outside the record must meet some threshold standard of cogency;

otherwise it would be too easy to defeat the holding of Perry by simply

attaching as exhibits evidence which is only marginally significant and does

not advance the petitioner’s claim beyond mere hypothesis and a desire for

further discovery.” Perry, supra, quoting State v. Coleman, 1st Dist. No. C-

900811, (March 17, 1993), at ¶ 7; State v. Combs, 100 Ohio App.3d 90, 98,

653 N.E.2d 205, 209 (1st Dist. 1994); State v. Elmore, supra at ¶ 84. The

court went on to note:

       “Even if we were to consider the articles as admissible, we
      would find that they are only marginally significant. The
      studies and the articles do not discuss any aspect of appellant or
      appellant’s specific medical history. These exhibits, therefore,
      do not pass the minimum threshold of cogency required to raise
      a constitutional claim.” Perry, supra at ¶ 81.

      {¶22} In Appellant’s motion, he attached the following items: (1) a

document from Serenity Counseling dated July 11, 2013, containing an

actual diagnosis of post-traumatic stress disorder; (2) an article from Dr.

Fabian; and (3) an article printed from the Internet regarding PTSD and

alcohol triggers. At the motion hearing, defense counsel referenced his

motion and attached documents. The State responded by submitting records

from Serenity Counseling. The State further pointed out that the documents

submitted by Appellant were not authenticated and there was no opportunity

to cross-examine the authors. The trial judge indicated he had read all the
Scioto App. No. 13CA3579                                                       15


records. The trial court concluded: “They are- - they are hearsay. All

documents that have been submitted are hearsay… But I think they should

be reviewed by the Court of Appeals, not for its admissibility, but just for

review. Okay.” The trial court’s ruling in this regard is not exactly clear.

      {¶23} However, on appeal, Appellant specifically argues the trial

court abused its discretion by excluding the records provided by Appellant

as hearsay. In considering this argument only, we cannot agree the trial court

abused its discretion. Appellant did not bring in a witness to authenticate the

Serenity Counseling diagnosis or to be cross-examined regarding the

diagnosis. Dr. Fabian’s “learned treatise” was not subject to authentication

or cross-examination. The Internet article was likewise unable to be

authenticated or its author cross-examined.

      {¶24} Furthermore, despite a lack of clarity regarding the status of

the submitted documents from both Appellant and the State, the court’s

entry overruling Appellant’s motion indicates the “entire file” was reviewed.

The entire file contained conflicting information. The file contained

information that would indicate Appellant sought a PTSD diagnosis

approximately two weeks before trial. The file also contained information

that the person making the diagnosis reconsidered it, having been provided

additional information. Indeed, the conflicting information is all hearsay.
Scioto App. No. 13CA3579                                                                                    16


But, the burden was on Appellant to properly authenticate and lay the

foundation for admissibility. Therefore, we cannot say the trial court abused

its discretion in ruling to exclude Appellant’s evidence as hearsay when

Appellant did not lay any foundation. We further observe, as in Perry, Dr.

Fabian’s learned treatise and the other print out from the Internet do not

discuss any aspect of Appellant or his specific medical history.3

         {¶25} Based on the above, we find no merit to Appellant’s arguments

that the trial court abused its discretion and we overrule the first assignment

of error. The judgment of the trial court is affirmed.

                              ASSIGNMENT OF ERROR TWO

                                A. STANDARD OF REVIEW

         {¶26} A trial court has discretion over the scope, length, and manner

of voir dire. State v. Persohn, 7th Dist. Columbiana No. 11CO37, ¶5; State

v. Irwin, 184 Ohio St.3d 764, 2009-Ohio-5271, 922 N.E.2d 981, ¶ 35, citing

State v. Abuzahrieh, 8th Dist. Cuyahoga No. 82689, 2003-Ohio-6639, at ¶

12, citing State v. Williams, 99 Ohio St.3d 493, 2003-Ohio-4396, 794

N.E.2d 27, at ¶ 46.

         {¶27} Trial courts have discretion in determining a juror’s ability to

be impartial. State v. Nields, 93 Ohio St.3d 6, 2001-Ohio-1291, 752 N.E.2d
3
 A magazine or Internet article about cases in general or another case are irrelevant to Appellant’s petition
for post-conviction relief. Perry, supra, at ¶ 81, citing State v. Coleman, supra, at ¶7. See, State v. Elmore,
5th Dist. Licking No. 2005-CA-32, 2005-Ohio-5940, at ¶ 85.
Scioto App. No. 13CA3579                                                       17


859, ¶ 27, citing State v. Williams, 6 Ohio St.3d 281, 288, 452 N.E.2d 1323

(1983). A “ruling on a challenge for cause will not be disturbed on appeal

unless it is manifestly arbitrary * * *so as to constitute an abuse of

discretion.” Nields, supra; State v. Tyler, 50 Ohio St.3d 24, 31, 553 N.E.2d

576, 587 (1990). Accord, Williams, 79 Ohio St. 3d at 8, 679 N.E.2d at 654.

      {¶28} “[Deference must be paid to the trial judge who sees and hears

the juror.” Nields, supra at *21, quoting Wainright v. Witt, 469 U.S. 412,

426, 105 S.Ct. 844 (1985). A trial court has the opportunity to observe

potential jurors and to assess their sincerity during voir dire. Gibbs v.

Zadikoff, 1st Dist. Hamilton No. C-060869, 2007-Ohio-4883, ¶ 40. When

applying the abuse of discretion standard, an appellate court is not free to

substitute its judgment for that of the trial judge. Berk v. Matthews, 53 Ohio

St.3d 161, 559 N.E.2d 1301, *169. (Internal citations omitted.).

                           B. LEGAL ANALYSIS

      {¶29} Appellant contends the trial court erred when it denied his

motion to excuse Juror 4 (Frowine) and Juror 5 (Bentley) for cause.

Appellant argues it was an abuse of discretion to determine Frowine’s true

state of mind was fair and impartial to Appellant. As to Bentley, Appellant

argues Bentley was biased in favor of the prosecution’s witnesses and

against Appellant. Appellant concludes in light of the answers provided by
Scioto App. No. 13CA3579                                                        18


Frowine and Bentley in voir dire, the trial court abused its discretion when it

believed the jurors would be impartial. Although, like the trial judge, we

would have “leaned toward letting them off,” we do not find an abuse of

discretion.

      {¶30} Currently, R.C. 2313.17(B) provides the following are

challenges for good cause to prospective jurors: (9) “[T]hat the person

discloses by the person’s answers that the person cannot be a fair and

impartial juror or the person will not follow the law as given to the person by

the court.” Furthermore, R.C. 2313.19(C) provides: “Each challenge listed

in division (B) of this section shall be considered as a principal challenge,

and its validity tried by the court.” (Renumbered from R.C. 2313.42 and

amended by the 129th General Assembly, File No. 81, HB 268, Sec.1, eff.

5/22/12.)

      {¶31} R.C. 2945.25, challenges for cause, provides in pertinent part:

      “A person called as a juror in a criminal case may be challenged
      for the following causes:

      ***

      (B) That he is possessed of a state of mind evincing enmity or
      bias toward the defendant or the state: but no person
      summoned as a juror shall be disqualified by reason of a
      previously formed or expressed opinion with reference to the
      guilt or innocence of the accused, if the court is satisfied from
      examination of the juror or other evidence, that he will render
Scioto App. No. 13CA3579                                                      19


      an impartial verdict according to the law and the evidence
      submitted to the jury at trial;…” See also, Crim.R. 24(C)(9).

      {¶32} The purpose of questioning prospective jurors is to determine

whether they can render a fair and impartial verdict. Persohn, supra, at ¶ 9;

Lakewood v. Town, 106 Ohio App.3d 521, 525, 666 N.E.2d 599 (8th Dist.

1995); see, also, State v. Duerr, 8 Ohio App.3d 404, 457 N.E.2d 843 (1st

Dist. 1982).

      {¶33} The voir dire of potential jurors 4 and 5 was lengthy. We have

omitted transcribing much of it in our analysis. However, voir dire was

conducted as follows, in relevant part:

Mr. Apel: Anything about any of those incidents that would mean
that you couldn’t sit and be a fair and impartial juror in this case?

Juror 4:    (Mr. Frowine) The employment of being in D.R.C.,
probably, yes.

Mr. Apel: Okay. I guess what I’m asking you is, and I’ll ask
everybody several times as we go along here, can you listen to the
evidence that’s presented from the witness stand in this case and judge
the case solely on that evidence?

Juror 4:       Yes, I can, but - -

Mr. Apel:      In other words, give- - give both sides a fair and impartial

--

Juror 4:   Yes, I can, but like I was saying, again, past state
employed with the prison.

Mr. Apel:      Yeah.
Scioto App. No. 13CA3579                                                   20


Juror 4:     You know, I might be a little prejudice.

Mr. Apel: Okay. And I guess that’s the- - the reason we’re asking
that. And I appreciate your- - your frank answers. That’s why we’re
asking the questions here. You’re going to be instructed, all of you as
a jury, are going to be instructed that the only matters that you
consider in this case come from that witness stand. Now as you’re
pointing out, Mr. Frowine, that’s an easy thing to say, it’s a whole lot
harder to do for all of us, because we all have these certain
predispositions. But you’re going to take an oath that as jurors that
you will only consider what comes out of this witness stand and
nothing else. In other words, put everything else aside as you address
this particular case. And that’s only fair for both sides. Can you do
that, Mr. Frowine?

Juror 4:     I’ll do my best.

***

Juror 5:     (Mr. Bentley) I spent four months in (inaudible) with the
Marines.

Mr. Apel:    Um. hmm.

Juror 5:     I hold them to a very high standard.

Mr. Apel     Yeah.

Juror 5:      I’m proud of them and I hold them to a high standard.
That’s all I can say. * * *

Mr. Apel: Whoa. The question, Mr. Bentley, is even though you
may hold them to a higher standard, you said you hold- - held them to
a high standard, not a higher standard. Okay. Let me take that back.
Even in that situation, can you listen to the evidence that comes from
the witness stand and judge the case solely on that?

Juror 5:     I would like to think I would, but the whole time I’m
thinking, no, a Marine should have - - should have better control.
Scioto App. No. 13CA3579                                                      21


Mr. Apel: Sure. Now this is kind of a two edged sword, because
the victim, of course, is female, and there will be females on this jury.
And we’re going to ask them, are they going to hold a female to a
higher standard. You know, there’s alcohol involved in this case and
so forth. So we’re going to ask the same questions. We’re going to
ask each one of you to listen to the evidence that comes from that
witness stand and judge the case on that and nothing else. And when I
say nothing else, I mean other experiences that you’ve had to the
extent that they reflect upon the facts of this case, things that you
think. Things that you find out. * * *Can you listen to the case as it
comes from the witness stand and judge it on that alone, Mr. Bentley?

Juror 5:     I would love to think that I could, but there’s something
in the back of my head telling me right now, a Marine should have
better control.

***

Juror 5:     I can listen and be fair.

After further questioning of other jurors by the State, Appellant’s counsel

began. These exchanges are particular to jurors 4 and 5:

Mr. Nash: - - I wanted to talk to you. It’s been awhile since I’ve
seen you. * * * All right. In case you guys didn’t pick up, Mr.
Frowine used to work at S.O.C.F. And you expressed some concern.
I know in your questionnaire you know law enforcement, and I don’t
know if the extent of your knowledge of law enforcement would have
been Trooper Ball out at S.O.C.F. or who replaced him or just your
contact from the institution with folks or if it goes beyond that.

Juror 4:   It goes beyond that. I was also a Special Deputy under
John Hull.

Mr. Nash:    Oh, he used to be a bailiff here.

Juror 4:     (Inaudible).

Mr. Nash:    Okay.
Scioto App. No. 13CA3579                                                    22


Juror 4:     Yes.

Mr. Nash:    Okay. All right, you know Detective Conkel?

Juror 4:     Yes.

Mr. Nash: All right. And she’s going to testify in this case, and
when she testifies, I – I don’t know what she’s going to say, exactly,
but you understand my role as a Defense attorney is to make sure
what she’s saying is accurate, make sure there’s no holes there.

Juror 4:     Correct.

Mr. Nash: And as a juror you will eventually be asked to weigh her
credibility. Now the fact that you know her personally and prior to
coming here, will that have any bearing on your decision making?

Juror 4:    I know Detective Conkel would do her best, her ability
on the job.

Mr. Nash: Okay. So is it fair to say then that as you come into the
courtroom, and this is all right no matter what your answer is, but is it
fair to say that as you come into this courtroom you have some
predispose- -predisposition as to her honesty?

Juror 4:     Correct.

Mr. Nash: Okay. And is it also fair to say that that predisposed
belief you have of her honesty couldn’t be attacked? I couldn’t
change your mind?

Juror 4:     More than likely, no.

***

Juror 5:    (Mr. Bentley) I know George Antonaris, works for the
Sheriff’s Department.

Mr. Nash:    Yeah.
Scioto App. No. 13CA3579                                                                                23


Juror 5:         My son is a deputy sheriff in North Carolina.

Mr. Nash:        Okay.

Juror 5:    I was a police- I was a fire- - a fireman for the city of
Durham, and I know that wherever I go to a scene I make a report, its
chronological, it’s factual.

***

Mr. Nash: Okay. All right. So the same from your - - or the same
question for you, and it’s natural if your answer’s yes, but as you
come into this courtroom and if seated by- - as a juror, is it safe to say
that you have already decided who you’re going to believe or maybe
who you may not believe?

Juror 5:         Probably.4

        {¶34} After further questioning, the trial court asked if the jurors

would be passed for cause. Appellant’s counsel asked to approach for a

bench conference. Appellant requested that Bentley, Frowine, and Sharp be

dismissed for cause. The court allowed the State to further voir dire them

before defense counsel would be allowed to challenge them for cause. At

this point, this exchange took place:

Mr. Apel: Now if you were to take an oath and – and you would be
directed and under oath to judge the case solely on what comes from
the witness stand, - -

Juror 5:         (Mr. Bentley) I - - I - -


4
 At this point, Mr. Nash also discussed the fact that Appellant had been mentioned in the news, that he had
been stationed in Okinawa, Japan and was on his way to Japan when he was arrested in California. Mr.
Bentley indicated he had heard the report and found the report inferred Appellant was “trying to escape” to
Japan. Mr. Bentley further indicated he now knew Appellant was just reporting for duty.
Scioto App. No. 13CA3579                                                  24


Mr. Apel:    Would you follow that instruction and that oath?

Juror 5:      I would - - I would -- - I would follow the oath, but I’m
telling you right now I don’t feel good about it.

* **

Mr. Apel: What if you - - what if you listen to that evidence and
you said, well, gee, they made a mistake here, could you act on that?

Juror 5:     Yeah, if they made a mistake. If it was proven to me.

Mr. Apel: Yeah. Or the evidence doesn’t turn out like you think it
will right now.

Juror 5:    If it- - if it is proven beyond, I guess, what - - what we
said, beyond a reasonable doubt, you know, I - -I suppose I could be
persuaded, but - -

Mr. Apel: Now what- - what - - maybe we got that turned around
there. What happens if - - if it’s not proven beyond a reasonable
doubt, there’s something missing from the State’s case, for example,
one of the elements of the offense, can you then say, well, gee, the
State didn’t prove its case? As much as I like you guys over there, the
State didn’t prove its case. Can you do that?

Juror 5:     Yeah.

Mr. Apel: Okay. So you’re not going to say, even though the State
doesn’t prove its case, I’m going to vote guilty? I’m going to vote on
what I heard from the witness stand?

Juror 5:     Yes.

Mr. Apel:    Okay. And can you be fair and impartial about that?

Juror 5:     I hope so.

Mr. Apel:    Okay. Can you try to?
Scioto App. No. 13CA3579                                                  25


Juror 5:     Yes.

***

Mr. Apel: The same thing to you. Excuse me. When we talked
earlier you mentioned that you thought you could be fair and impartial
or you would try.

Juror 4:     (Mr. Frowine) Yes, sir.

Mr. Apel: Okay. And it’s the same- - same concept here, and that’s
why I’ve asked a thousand times, can you listen to the evidence that
comes from the witness stand and judge it based upon that?

Juror 4:     Correct.

Mr. Apel:    Okay. Can you do that?

Juror 4:     To the best of my ability.

Mr. Apel: Okay. And like in the discussion with Mr. Bentley, if
you find that the State doesn’t prove its case beyond a reasonable
doubt, that one of the elements of the offense is missing, can you vote
not guilty?

Juror 4:     Yes, sir.

Mr. Apel: Sorry, folks, we like you and all that. I mean, we like for
people to like us. We don’t like to get laughed out of court, but we
expect you to judge the evidence that comes from the witness stand.

Juror 4:     Correct.

Mr. Apel:    Okay. Can you do that?

Juror 4:     To best of my ability.

Mr. Apel:    Fairly and impartially?

Juror 4:     Yes. * * *
Scioto App. No. 13CA3579                                                      26


      {¶35} After further questioning of juror 11, the court asked counsel to

approach. The court allowed defense counsel one more time to voir dire the

jurors, stating: “But Mr. Apel has got them to say - - all say they can be fair

and impartial, but under the circumstances I think you’re entitled to more

questioning. Okay.” Defense counsel again questioned Jurors 4 and 5. At

this point, the trial court asked for counsel to approach and stated he was

“leaning” to letting all three off. This dialogue took place:

Mr. Apel: I didn’t say anything. I just asked them questions. They
all said they could be fair and impartial.

The Court: Well, - -

Mr. Apel:    Now they also said they had certain predispositions.

***
The Court: And Mr. Bentley, he believes that anything that comes
out of Jodi’s [Detective Conkel’s] mouth has to be absolute truth.
You’re supposed to judge people based upon the credibility.

Mr. Apel:    Well, and that’s what he said he could do.

The Court: No.

Mr. Apel: That- - and - - my concern is, that we can lead them
around to saying - - they said they can be fair and impartial.

The Court: They have.

Ms. Hutchinson: They also said if we didn’t prove our case they
would find him not guilty.

***
Scioto App. No. 13CA3579                                                      27


Ms. Hutchinson:      But they’ve already agreed that we carry the
burden.

Mr. Apel:    Yeah. Yeah. Sure.

Ms. Hutchinson: And they’ve all said that if we don’t prove our case
they will find him not guilty.

Mr. Apel:    Yeah.

The Court: Okay.

Ms. Hutchinson:      I don’t know what else you can ask for.

      {¶36} After the bench conference was concluded, the trial court

excused juror 11. The court then inquired of jurors Bentley and Frowine

that they both said they could be fair and impartial. Their responses were

inaudible and the court indicated they were shaking their heads to the

affirmative, to which they each responded “Yes, sir.” Questioning by the

attorneys resumed and defense counsel later used two peremptory challenges

to excuse Mr. Frowine and Mr. Bentley. The jury was later impaneled.

Attorney Nash later asked it be put on the record that he had to exercise 2

peremptory challenges that were his since they were challenged for cause

and not excused by the court.

      {¶37} Generally, the denial of a challenge for cause does not violate a

defendant’s constitutional rights. State v. Johnson, 112 Ohio St.3d 210,

2006-Ohio-6404, 858 N.E.2d 1144, ¶ 182. See Ross v. Oklahoma, 487 U.S.
Scioto App. No. 13CA3579                                                        28


81, 88-89, 108 S. Ct.2273 (1988). In Johnson, the Supreme Court of Ohio

noted since Johnson exhausted his peremptory challenges, the court would

consider the merits of his claim. Johnson, supra. See State v. Group, 98

Ohio St.3d 248, 2002-Ohio-7247, 781 N.E.2d 980, ¶ 61; State v. Cornwell,

86 Ohio St.3d 560, 564, 715 N.E.2d 1144 (1999).

       {¶38} In Johnson, a prospective juror disclosed on voir dire that in

1978, his sister had been charged with a crime similar to the allegations in

Johnson When asked if his background would bias him in favor of either

party, the prospective juror stated: “If I had to say I probably would be for

the State of Ohio. * * * I feel I would try to be fair but I don’t know * * *

that I could be completely fair.” Yet, in response to another question, the

juror stated: “I will follow the law. Whatever the Judge tells me I will do

my very best to follow it.” When the defense challenged this juror for

cause, the trial court overruled the challenge noting the juror had raised the

issue himself and had been “forthright in his answers.” The Supreme Court

held that the record supported the court’s decision. The Court wrote at ¶

187:

       “Prospective jurors represent a cross section of the community,
       and their education and experience vary widely. Also, unlike
       witnesses, prospective jurors have had no briefing by lawyers
       prior to taking the stand. Jurors cannot be expected invariably
       to express themselves carefully or even consistently. Every
       trial judge understands this, and under our system it is the judge
Scioto App. No. 13CA3579                                                        29


      who is best situated to determine competency to serve
      impartially.” Patton v. Yount, 467 U.S. 1025, 1039, 104 S.Ct.
      2885 (1984).

      {¶39} Similarly, the above exchanges illustrate that Juror 4, Frowine,

was quite frank about his past employment in law enforcement and his

predisposition to believe Detective Conkel would be an honest and credible

witness. Likewise, Juror 5, Bentley, was also forthcoming in emphasizing

that he had background experience with the Marines and he held a Marine to

a “higher standard.” In addition, Bentley, volunteered that his son was a

deputy sheriff in North Carolina and he carried preconceived favorable

notions of how officers prepare their reports and the accuracy of an officer’s

report.

      {¶40} However, Juror 4 stated “to the best of [his]ability,” he could

listen to the evidence from the witness stand and judge the case based upon

the evidence. Juror 5 also stated he could vote on the case based on what he

heard from the witness stand. When asked if he could be fair and impartial,

he answered “I hope so.” Although the jurors responses, read from a cold

transcript, seem hesitant, both jurors did also indicate that if the state did not

prove its case beyond a reasonable doubt, if one of the elements of the

offense was missing, they could vote “not guilty.”
Scioto App. No. 13CA3579                                                       30


      {¶41} The trial court had the opportunity to observe the demeanor of

both prospective jurors and evaluate firsthand their sincerity in responding to

the questions. The jurors both indicated they understood the burden of proof

was on the State and the prosecution would have to prove all elements of the

case beyond a reasonable doubt. Based on the standard of review, we find

the trial court did not abuse its discretion in failing to excuse Jurors 4 and 5

for cause. As such, we overrule the assignment of error and affirm the

judgment of the trial court.

                    ASSIGNMENT OF ERROR THREE

                        A. STANDARD OF REVIEW

      {¶42} R.C. 2953.08(G)(2) specifies that an appellate court may

reduce, increase, modify, vacate and remand a felony sentence if the court

clearly and convincingly finds either that “the record does not support the

sentencing court’s findings” under the specific statutory provisions or “the

sentence is otherwise contrary to law.” State v. Brewer, 11 N.E.3d 317,

2014-Ohio-1903.

                           B. LEGAL ANALYSIS

      {¶43} Appellant contends the trial court failed to consider his military

background and record, pursuant to R.C. 2929.12(F), when imposing the

sentence. After the verdict was rendered, Appellant’s counsel stated:
Scioto App. No. 13CA3579                                                                                  31


         “* * *I just want to remind the Court that in March of this year
         the legislature added consideration in the sentencing statute
         2929.12(F), that a Court is to consider an offenders military
         background and record when imposing sentence. We would
         ask for a P.S. I. just to get that background.”5

In response, the trial court stated: “I know he doesn’t have any record, Mr.

Nash. However, this is a very serious, serious charge.” Appellant points out

subsection (F), enacted on March 22, 2013, mandates the trial court to

determine whether the offender has an emotional, mental, or physical

condition traceable to the offender’s service in the military, that is a

contributing factor in the commission of the offense. The transcript of the

sentencing and the journal entry do not contain reference to R.C. 2929.12(F).

Appellant argues this is proof the trial court considered only R.C.

2929.11(A),(B), and (C), R.C. 2929.12(B), (C), (D), and (E), and R.C.

2929.13(B) when imposing sentence. For the reasons which follow, we

disagree with Appellant.

         {¶44} R.C. 2929.12, seriousness of crime and recidivism factors,

provides:

         “(A) Unless otherwise required by section 2929.13 or 2929.14
         of the Revised Code, a court that imposes sentence under this
         chapter upon an offender for a felony has the discretion to
         determine the most effective way to comply with the purposes
         and principles of sentencing set forth in 2929.11 of the Revised
5
  Crim.R. 32.2 provides that a presentence investigation (P.S.I.) report shall be prepared prior to granting
felony probation. However, a P.S.I. is not mandatory in every circumstance. State v. Cyrus, 64 Ohio St.3d
164, 586 N.E.2d 94 (1992).
Scioto App. No. 13CA3579                                                       32


      Code. In exercising that discretion, the court shall consider the
      factors set forth in division (B) and (C) of this section relating
      to the seriousness of the conduct, the factors provided in
      divisions (D) and (E) of this section relating to the likelihood of
      the offender’s recidivism, and the factors set forth in division
      (F) of this section pertaining to the offender’s service in the
      armed forces of the United States and, in addition, may
      consider any other factors that are relevant to achieving those
      purposes and principles of sentencing.

      ***

      (F) The sentencing court shall consider the offender’s military
      service record and whether the offender has an emotional,
      mental, or physical condition that is traceable to the offender’s
      service in the armed forces of the United States and that was a
      contributing factor in the offender’s commission of the offense
      or offenses.”

      {¶45} While the trial court is required to consider the R.C. 2929.12

factors, “the court is not required to ‘use specific language or make specific

findings on the record in order to evince the requisite consideration of the

applicable seriousness and recidivism factors (of R.C. 2929.12.)’ ” State v.

Latimer, 11th Dist. Portage No. 2011-P-0089, 2012-Ohio-3845, ¶ 18,

quoting State v. Webb, 11th Dist. Lake No.2003-L-078, 2004-Ohio-4198, ¶

10, quoting State v. Arnett, 88 Ohio St.3d 208, 215, 724 N.E.2d 793, (2000).

The Ohio Supreme Court in State v. Adams, 37 Ohio St.3d 295, 525 N.E.2d

1361, (1988), held: “[a]silent record raises the presumption that a trial court

considered the factors contained in R.C. 2929.12.” Latimer, supra, quoting

Adams, paragraph three of the syllabus. Moreover, in State v. Cyrus, 63
Scioto App. No. 13CA3579                                                      33


Ohio St.3d 164 (1992), the Ohio Supreme Court held that the burden is on

the defendant to present evidence to rebut the presumption that the court

considered the sentencing criteria. Latimer, supra; Cyrus, at 166.

      {¶46} In State v. Cave, 2nd Dist. Clark No. 09-CA-6, 2010-Ohio-

1237, ¶ 10, the appellate court held Cave’s sentence was not clearly and

convincingly contrary to law merely because the trial court failed to

specifically cite either [R.C. 2929.11 and R.C. 2929.12] during the

sentencing hearing. See, e.g., State v. Hatfield, 2nd Dist. Champaign No.

2006CA16, 2006-Ohio-7090, ¶ 9, citing Schenley v. Kauth, 160 Ohio St.109,

111, 113 N.E.2 625 (1953). The Cave court further observed, “even if there

is no specific mention of those statutes in the record, ‘it is presumed that the

trial court gave proper consideration to those statutes.’ ” State v. Kalish, 120

Ohio St.3d 23, 2008-Ohio-4912, 896 N.E.2d 124, at fn.4.

      {¶47} Here, Appellant did not meet his burden in demonstrating the

trial court’s failure to consider R.C. 2929.12(F). Appellant was convicted of

rape, R.C. 2907.02(A)(2), a felony of the first degree, and unlawful sexual

conduct with a minor, R.C. 2907.04(A)/(B)(1), a felony of the fourth degree.

At sentencing, defense counsel requested that the charges be merged for

sentencing. The state then elected to proceed on the rape charge. The

sentence range for a first degree felony is 3 to 11 years. R.C. 2929.14(A)(1).
Scioto App. No. 13CA3579                                                     34


However, because Appellant was convicted of rape, he was subject to a

prison term of not less than 5 years. R.C. 2907.02(B).

      {¶48} At trial, Appellant testified on his own behalf. He testified he

was employed by the United States Marine Corp, as a corporal, and had been

in the Marines nearly four years. He testified as to his basic training and his

ultimate deployment to Afghanistan.

      {¶49} At sentencing, defense counsel argued that Appellant was a

productive citizen prior to the incident and requested the minimum

mandatory sentence. The assistant prosecutor requested a mid to upper

range of sentence in the “neighborhood of nine years.” The prosecutor

stated:

      “It- - we’ve talked about and he testified that he was in the
      Marine Corp, and the Court is to consider his military service.
      And- - what we’ve learned about it, that he’s been in less than
      four years. He’s due to get out in October. We all know that
      the Marine Corp’s processing him out at the moment. And that
      he won’t be in until December- - or until October, he’ll be out
      as a result of this matter here.”

      {¶50} The trial court was not required to obtain a P.S.I. Neither

Appellant or his counsel offered any further fact at sentencing in the nature

of an emotional, mental, or physical condition traceable to Appellant’s

military service and a contributing factor to Appellant’s conduct on the date

of the incident. The trial court was well aware of Appellant’s military
Scioto App. No. 13CA3579                                                       35


service and that he had been deployed, specifically to Afghanistan for nine

months. While the trial court did not enumerate all of the factors on the

record, it was not required to do so. And simply because the trial court did

not enumerate R.C. 2929.12(F) on the record, does not also mean the trial

court did not consider Appellant’s service and deployment. The trial court’s

statement: “I know he doesn’t have any record, Mr. Nash. However, this is

a very serious, serious charge,” does not, on its face, necessarily suggest that

the trial court did not consider the military background. The trial court

could have sentenced Appellant to the maximum sentence of 11 years but

instead ordered a sentence of eight years, despite the prosecution’s request

for nine years. This sentence could mean the trial court did, in fact, consider

the military background in its decision to impose a sentence less than the

maximum and also less than the prosecution’s request based on the evidence

of military service. For these reasons, we find the trial court did not impose

a sentence which is clearly and convincingly contrary to law. As such, we

overrule the third assignment of error and affirm the judgment of the trial

court.

                     ASSIGNMENT OF ERROR FOUR

                       A. STANDARD OF REVIEW
Scioto App. No. 13CA3579                                                        36


      {¶51} “Generally, a decision on a motion for a new trial is within the

discretion of the trial court. “ State v.Ogle, 4th Dist. Hocking No. 13CA9,

2013-Ohio-3770, ¶ 9, quoting State v. Lusher, 982 N.E.2d 1290, 2012-Ohio-

5526, ¶ 25, citing State v. Ward, 4th Dist. Meigs No. 05CA13, 2007-Ohio-

2531, ¶ 41, citing State v. Schiebel, 55 Ohio St.3d 71, 564 N.E.254 (1990),

paragraph one of the syllabus. Accordingly, we will not reverse a trial

court’s decision on a motion for a new trial absent an abuse of discretion.

Ogle, supra, citing State v. Nichols, 4th Dist. Adams No. 11CA912, 2012-

Ohio-1608, ¶ 61.

      {¶52} In this matter, Appellant did not object to the prosecutor’s

Alleged offensive remarks during closing. Therefore, we review the alleged

improper arguments under a “plain error” standard of review. For a

reviewing court to find plain error: 1.) there must be an error, i.e., “a

deviation from a legal rule”, 2.) the error must be plain, i.e. “an ‘obvious’

defect in the trial court proceedings”; and 3.) the error must have affected

“substantial rights,” i.e., it must have affected the outcome of the

proceedings. State v. Barnes, 94 Ohio St.3d 21, 27, 759 N.E.2d 1240 (2002);

State v. Williams, 4th Dist. Scioto No. 11CA3408, 2012-Ohio-4693, ¶ 19.

Furthermore, the Supreme Court of Ohio has admonished courts that notice

of plain error under Crim.R. 52(B) is to be taken “’with the utmost caution,
Scioto App. No. 13CA3579                                                          37


under exceptional circumstances and only to prevent a manifest miscarriage

of justice.’” Id., quoting State v. Long, 53 Ohio St.2d 91, 372 N.E.2d 804

(1978), paragraph three of the syllabus; Williams, ¶ 19.

                           B. LEGAL ANALYSIS

      {¶53} Appellant contends the trial court erred when it denied

Appellant’s motion for a new trial based on prosecutorial misconduct.

Under the final assignment of error, Appellant contends in the prosecutor’s

closing he specifically stated Appellant’s attorney was misleading the jurors,

accused counsel of removing the search warrant, and attacked counsel and

defendant. Appellant points out the prosecutor stated: “Both of them over

there, that’s what their all about, shifting the blame on others, telling half-

truths, and trying to put it back on a 15-year-old girl. That is honorable,

folks. I say that very sarcastically.”

      Crim.R. 33, new trial, provides as follows:

      “(A) Grounds. A new trial may be granted on motion of the
      defendant for any of the following causes affecting materially
      his substantial rights:

      (2) Misconduct of the * * * prosecuting attorney…..”

      {¶54} A review of the transcript reveals witness Detective Conkel

was asked on cross-examination about her background and training in the

investigation of sex crimes. She was shown the search warrant in the matter
Scioto App. No. 13CA3579                                                    38


and identified it. Detective Conkel was not questioned by defense counsel

about the warrant. The State objected to the admission of the search warrant

as evidence and the judge then admitted the warrant as a defense exhibit.

      {¶55} In closing argument, defense counsel argued Detective Conkel

had only sought a search warrant for a charge of unlawful sexual conduct

with a minor because she had doubts about the issue of consent. The State

objected to Appellant’s argument because the warrant was, in fact, for both

charges. The warrant exhibit indicates in relevant part:

      FOR CERTAIN PROPERTY NAMELY: Specifically
      Saliva and/or blood. All of which are in violation of Unlawful
      sexual conduct with a minor in violation of Ohio Revised Code
      section 2907.04.

      WHICH IS EVIDENCE OF: Evidence of the commission of
      the crimes of Unlawful sexual conduct with a minor, which in
      violation of the Ohio Revised Code, Rape 2907.02 which is
      violation of the Ohio Revised Code.

      {¶56} Opposing counsel also clashed over text messages exchanged

between Appellant and P.E. on or about the time of the incident. The State

contends that Appellant’s counsel cross-examined P.E. about text messages

between Appellant and her, without identifying the texts before the witness

could respond to them. At issue was a text which was cropped short and

ended with the sentence: “If I wasn’t drunk, you know I wouldn’t have done

that.” The full uncropped text was much longer, explained P.E.’s feelings
Scioto App. No. 13CA3579                                                        39


about the encounter, and could be construed as incriminating. Later the

entire uncropped text version was read into the record.

      {¶57} The assistant prosecutor brought the issue of the cropped texts

to the Court’s attention, advising that Appellant did not supply the entirety

of the texts but only the cropped ones, and that this was not done until the

Friday before trial. On cross-examination, Appellant admitted he had given

half of one of the text messages, seemingly damaging to P.E. and not

forwarded the rest to his attorney. Appellant also indicated he gave his cell

phone to his lawyer with the messages intact and his attorney selected the

messages to be used at trial. During trial, the jury heard extensive testimony

and argument about the text messages. The State never hid its contention

that Appellant and/or his counsel had intentionally cropped the texts to

mislead the jury. A review of the transcript at pages 496-503 reveals a

heated bench conference regarding discovery violations and the cropped text

messages did take place. At one point, the trial court admonished defense

counsel that “[a]s an officer of the court, you have duty and obligation to

give the entire thing, not just parts that are good for you.” The trial court

later ruled “I want the entire text brought in.”

      {¶58} The State argued in its response to the motion for new trial,

and on appeal, that the State’s comments addressed the status of the
Scioto App. No. 13CA3579                                                      40


evidence in the case. Appellant contends that disparaging remarks about

counsel are never proper. For several reasons, we find the trial court did not

err in overruling Appellant’s motion for new trial based on prosecutorial

misconduct.

      {¶59} “The test for prosecutorial misconduct is whether the conduct

was improper and, if so, whether the rights of the accused were materially

prejudiced.” State v. Marcum, 4th Dist. Gallia No. 12CA6, 2013-Ohio-

5333,¶ 31, quoting State v. Purdin, 4th Dist. Adams No. 12CA944, 2013-

Ohio-22, ¶ 31, quoting State v. Leonard, 4th Dist. Athens No. 08CA24,

2009-Ohio-6191, ¶ 36, citing State v. Smith, 97 Ohio St.3d 367, 2002-Ohio-

6659, 780 N.E.2d 221, ¶ 45, in turn citing State v. Smith, 14 Ohio St.3d 13,

14, 470 N.E.2d 883 (1984). “The ‘conduct of a prosecuting attorney during

trial cannot be grounds for error unless the conduct deprives the defendant of

a fair trial.’ ” Marcum, supra; Purdin, supra, quoting State v. Givens, 4th

Dist. Washington No. 07CA19, 2008-Ohio-1202, ¶ 28, quoting State v. Gest,

108 Ohio App.3d 248, 257, 670 N.E.2d 536 (8th Dist.1995). Accord, State

v. Apanovitch, 33 Ohio St.3d 19, 24, 514 N.E.2d 394 (1987). “Prosecutorial

misconduct constitutes reversible error only in rare instances.” Marcum,

supra; Purdin, supra, quoting State v. Edgington, 4th Dist. Ross No.

05CA2866, 2006-Ohio-3712, ¶ 18, citing State v. Keenan, 66 Ohio St.3d
Scioto App. No. 13CA3579                                                     41


402, 406, 613 N.E.2d 203 (1993). The “touchstone analysis * * * is the

fairness of the trial, not the culpability of the prosecutor. * * * The

Constitution does not guarantee an ‘error free, perfect trial.’ ” Marcum,

supra; Purdin, supra, quoting Leonard at ¶ 36, quoting Gest at 257, 670

N.E.2d 536.

      {¶60} “Prosecutorial misconduct rises to plain error only if it is clear

that a defendant would not have been convicted in the absence of the

improper comments.” Marcum, supra, at ¶ 38; Purdin, supra, at ¶ 39,

quoting State v. Keeley, 4th Dist. No. 11CA5-2012-Ohio-3564, ¶ 28, citing

State v. Conley, 4th Dist. Pike No. 08CA784, 2009-Ohio-1848; State v.

Olvera-Guillen, 12th Dist. Butler No. CA2007-05-118, 2008-Ohio-5416, ¶

36.

      {¶61} In general, prosecutors are given considerable latitude in

opening statements and closing arguments. Persohn, supra, at ¶ 79, citing

State v. Ballew, 76 Ohio St.3d 244, 255, 667 N.E.2d 369 (1996).

Additionally, both parties are entitled to latitude in responding to the

arguments made by opposing counsel. Id. In closing argument, a prosecutor

may comment on “ ‘what the evidence has shown and what reasonable

inferences may be drawn therefrom.’“” Persohn, supra, quoting State v.

Lott, 51 Ohio St.3d 160, 165, 555 N.E.2d 293 (1990), quoting State v.
Scioto App. No. 13CA3579                                                      42


Stephens, 24 Ohio St.2d 76, 82, 263 N.E.2d 773 (1970). In determining the

impact of the alleged improper remarks, the closing argument must be

reviewed in its entirety. Persohn, supra, citing State v. Treesh, 90 Ohio

St.3d 460, 466, 739 N.E.2d 749 (2001); State v. Hill, 75 Ohio St.3d 195,

204, 661 N.E.2d 1068 (1996).

      {¶62} The prosecutor’s comments, in their entire context, were as

follows:

      “Why, why he asks, why would he admit to having sex if he
      wasn’t being truthful? Well, folks, let me tell you, if there’s
      one thing that’s established in this case, is that he had vaginal
      intercourse with [P.E.]. Now how do we know that? How do
      we know that? The DNA comparison, 1 and 800 quintillion, or
      whatever it was, more than the population of the world. We say
      one thing definitely; he had sex with [P.E.] So why would he
      say, oh, yeah, we - - I did have sex? He doesn’t have anything
      else to say. What’s he got to say now is, how else do I get out
      of it? How else do I get out of this predicament? That’s what
      he’s all about. That’s what he’s all about. Both of them over,
      that’s what their all about, shifting the blame on others, telling
      half-truths, and trying to put it back on a 15 year old girl. That
      is honorable, folks. I say that very sarcastically.”

      {¶63} Looking at the prosecutor’s remarks in their entirety, we

cannot say the prosecutor’s remarks rose to the level of plain error. In other

words, we do not find Appellant was deprived of a fair trial because of the

remarks.

      {¶64} As to the search warrant issue, the warrant mentions the crime
Scioto App. No. 13CA3579                                                     43


of unlawful sexual conduct with a minor in the first section and mentions

both crimes of unlawful sexual conduct with a minor and rape in the second

section. We can see defense counsel’s strategy. We also see how the State’s

interpretation of defense counsel’s argument as misleading may be

considered fair comment upon the defense exhibit and the defense strategy.

Given the heated discussions in bench conference regarding the provision of

text messages, we also find the prosecutor’s comments fair comment on the

evidence and defense strategies.

      {¶65} We acknowledge Appellant’s argument that the prosecutor’s

remarks were disparaging to counsel. Indeed, the prosecution must avoid

insinuations and assertions which are calculated to mislead the jury. State v.

Smith, 14 Ohio St.3d 13, 470 N.E.2d 883, (1984), ¶ 5; Berger v. United

States, 295 U.S. 78, 55 S.Ct. 629 (1935). In Smith, the assistant prosecutor

referred to defense evidence as “lies,” “garbage,” “garbage lies,” “[a]smoke

screen,” and a “well-conceived and well-rehearsed lie.” In addition, the

assistant prosecutor intimated that defense counsel had suborned perjury by

manufacturing, conceiving and fashioning lies to be presented in court. The

Supreme Court of Ohio, in Smith, found “[t]here was no evidence to

substantiate [the]allegations.” The Court further found the conduct to be

well-beyond the normal latitude allowed in closing arguments.
Scioto App. No. 13CA3579                                                        44


      {¶66} That is not the case here because there was evidence presented

to substantiate the victim’s allegation of rape. The prosecutor remarked that

“they’re about half-truths.” Unfortunately, the transcript reveals the bench

conference was about cropped text messages, not provided until the eve of

trial and not in their entirety. Despite the fact the conference was held out of

the jury’s hearing, this would seemingly be a “half-truth.” The defense’s

characterization of the contents of the search warrant would also seem a sort

of “half-truth.” The prosecutor’s remark about “shifting the blame onto a

15-year-old girl” reflects fair comment about the defense’s trial strategy and

defense characterization of the evidence. As such, we do not find the

prosecutor’s comments deprived Appellant of a fair trial.

      {¶67} Moreover, the trial court advised the jury, both in opening and

closing instructions, that the statements of counsel are not evidence. “A

presumption exists that the jury has followed the instructions given to it by

the trial court.” State v. Ogle, 4th Dist. Hocking Nos. 11CA29, 11CA32,

12CA2, 12CA12, 12CA19, 2013-Ohio-3420, ¶ 74; State v. Jones, 135 Ohio

St.3d 10, 2012-Ohio-5647, 984 N.E.2d 948 citing State v. Murphy, 65 Ohio

St.3d 554, 605 N.E.2d 884 (1992).

      {¶68} Furthermore, the evidence in the trial required the jurors to

make a “he said/she said” determination, and in doing so, judge the
Scioto App. No. 13CA3579                                                        45


witnesses’ credibility. The jurors were instructed on the legal definition of

credibility and the tests, utilized in their everyday lives, upon which they

might rely. The trial court acknowledged credibility was at issue in the entry

denying the motion when he wrote:

      “In this case, both parties acknowledged that the Defendant had
      intercourse with the victim. The jury heard the conflicting
      testimony. The court instructed the jury on credibility as well
      as other matters. The jury deliberated on the evidence and
      found the defendant guilty. No amount of argument changes
      the fact that the defendant was convicted on the facts presented
      to the jury and not the argument of counsel.”

      {¶69} The transcript revealed Appellant’s testimony that he referred

to P.E. as his “step-sister.” Their parents had been together since 2001 and

married in 2008. Appellant and P.E. lived in the same household in 2009.

Appellant testified he was a 2009 high school graduate. He also testified

about his basic training and his military service in Afghanistan.

      {¶70} On the night in question, Appellant testified, P.E. invited him

and others to the house to play a drinking game. At some point during the

game, P.E. became ill and vomited off the porch. Appellant assisted P.E.

when she got sick. He denied being flirtatious and testified he was

comforting her. He took her to the bathroom, gave her some crackers to eat,

and later assisted her to her bedroom.
Scioto App. No. 13CA3579                                                      46


      {¶71} Appellant testified he went back to check on P.E. sometime

later, and she was awake. Appellant testified P.E. began “groping

[his]private region” and performed oral sex on him. Appellant testified

everything escalated and she pulled him closer. He testified P.E. removed

her pants and they had intercourse. He testified she asked him to go

“deeper.” Then she began “whimpering.” Appellant testified they talked a

few minutes and he felt embarrassed. He told her not to tell their parents

because he didn’t know how to handle the situation.

      {¶72} On cross-examination, Appellant admitted they had vaginal

intercourse. He denied being close to P.E. as a “brother-sister” relationship.

He testified he “received” oral sex, but later he resisted and pushed her

away. He testified P.E. “wouldn’t stop.” Appellant admitted he engaged in

foreplay. He admitted he “gave in to a 15-year-old.”

      {¶73} By contrast, P.E. testified she was 15 years old at the time of

the incident, and Appellant was her step-brother whom she had known since

she was three years old. Before the incident, she actually had referred to him

as her “brother.” On the night of the incident, P.E., Appellant, and others

were playing a drinking game. P.E. was wearing jeans and a tee-shirt. She

had played the drinking game before. On that particular night, Appellant

was acting “flirty” with her, and it “just didn’t seem right.” Yet, Appellant
Scioto App. No. 13CA3579                                                      47


testified, because Appellant was her brother, she “didn’t think she had

anything to worry about.” However, later on in the evening, she told the

other guys present that she “wasn’t feeling right” and to “not let Tyler do

anything” to her.

      {¶74} P.E. got sick that night, vomited, and felt numb. Someone

helped her to bed. After she went to bed, Appellant came into her room,

climbed on top of her, removed her clothing, and raped her. She awoke to a

feeling of pressure and pain. P.E. testified she could not push him off her

and she didn’t even remember talking.

      {¶75} On cross-examination, P.E. admitted she had been texting with

Appellant during the evening, before the drinking game started. She

admitted she texted him to hurry up and get home, bring cups, and bring

friends for the drinking game. She admitted she had drunk alcohol with

Tyler, and others, in the past. She admitted she sent him a text message that

said “If [I] were not drunk, you know I wouldn’t have done that.” P.E.

testified Appellant took advantage of her.

      {¶76} On redirect, P.E. read for the jury, the entire text message

which included the statement “If I were not drunk, you know I wouldn’t

have done that.” She denied seducing her brother.
Scioto App. No. 13CA3579                                                         48


       {¶77} A jury sitting as trier of fact is free to believe all, part, or none

of the testimony of any witness who appears before it. State v. Grube, 987

N.E.2d 287, 2013-Ohio-692 (4th Dist.). See State v. Long, 127 Ohio App.3d

328, 335, 713 N.E.2d 1 (4th Dist. 1998); State v. Nichols, 85 Ohio App.3d

65, 76, 619 N.E.2d 80 (4th Dist. 1993). A jury is in the best position to view

the witnesses and observe the witnesses’ demeanor, gestures, and voice

inflections and to use these observations to weigh credibility. Grube, supra.

See Myers v. Garson, 66 Ohio St.3d 610, 615, 614 N.E.2d 742 (1993);

Seasons Coal Co. v. Cleveland, 10 Ohio St.3d 77, 80, 461 N.E.2d 1273

(1984). Appellate courts should not second-guess generally juries on

matters of weight and credibility. Grube, supra. See State v. Vance, 4th

Dist. Athens No. 03CA27, 2004-Ohio-5379, ¶ 10.

       {¶78} Based on the above, we do not find the prosecutor’s remarks,

although disparaging, rose to the level of plain error and deprived Appellant

of a fair trial. The jurors here found P.E.’s version of the events to be more

credible and we will not second-guess the jurors’ determination. As such,

we overrule Appellant’s final assignment of error and affirm the judgment of

the trial court.

                                                   JUDGMENT AFFIRMED.
Scioto App. No. 13CA3579                                                        49


Harsha, J., concurring:

      {¶79} In his first assignment of error Fitzgerald claims that the trial

court erred when it applied the incorrect legal standard when ruling on his

request to enter a plea of not guilty by reason of insanity. In general, “ ‘[a]

court of record speaks only through its journal and not by oral

pronouncement or mere written minute or memorandum.’ ” State v. Osie,

140 Ohio St.3d 131, 2014-Ohio-2966, 16 N.E.3d 588, ¶ 83, quoting

Schenley v. Kauth, 160 Ohio St. 109, 113 N.E.2d 625 (1953), paragraph one

of the syllabus. However, the trial court here employed the correct standard

in its oral pronouncement at a pretrial. Moreover, both parties and the court

made it clear that the issue before the court was NGRI, not competency.

Therefore, the court’s misstatement appears to be a scrivener’s error, which

the court should correct by a nunc pro tunc entry. Thus, I agree with the

principal opinion that the error was harmless.

      {¶80} But the principal opinion then addresses Fitzgerald’s argument

that the trial court abused its discretion by excluding records provided by

him in support of his request to add his supplemental plea. Because this

issue is not properly before us, I would not address it. “Appellate courts

review assignments of error—we sustain or overrule assignments of error

and not mere arguments.” See State v. Harlow, 4th Dist. Washington No.
Scioto App. No. 13CA3579                                                  50


13CA29, 2014–Ohio–864, ¶ 10, and cases cited there; see also Keltz v.

Enchanted Hills Community Assn., 4th Dist. Highland No. 12CA11, 2014–

Ohio–866, ¶ 21, quoting State v. Gwinn, 196 Ohio App.3d 296, 2011–

Ohio–5457, 963 N.E.2d 212, ¶ 26 (4th Dist.) (“ ‘Appellate courts review

assignments of error, not mere arguments' ”).
Scioto App. No. 13CA3579                                                         51


                            JUDGMENT ENTRY

      It is ordered that the JUDGMENT BE AFFIRMED and costs be
assessed to Appellant.

      The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing
the Scioto County Common Pleas Court to carry this judgment into
execution.

       IF A STAY OF EXECUTION OF SENTENCE AND RELEASE
UPON BAIL HAS BEEN PREVIOUSLY GRANTED BY THE TRIAL
COURT OR THIS COURT, it is temporarily continued for a period not to
exceed sixty days upon the bail previously posted. The purpose of a
continued stay is to allow Appellant to file with the Supreme Court of Ohio
an application for a stay during the pendency of proceedings in that court. If
a stay is continued by this entry, it will terminate at the earlier of the
expiration of the sixty day period, or the failure of the Appellant to file a
notice of appeal with the Supreme Court of Ohio in the forty-five day appeal
period pursuant to Rule II, Sec. 2 of the Rules of Practice of the Supreme
Court of Ohio. Additionally, if the Supreme Court of Ohio dismisses the
appeal prior to expiration of sixty days, the stay will terminate as of the date
of such dismissal.

      A certified copy of this entry shall constitute the mandate pursuant to
Rule 27 of the Rules of Appellate Procedure.

Abele, P.J.: Concurs in Judgment and Opinion.
Harsha, J.: Concurs in Judgment and Opinion with Opinion.

                                  For the Court,

                           BY: ___________________________________
                               Matthew W. McFarland, Judge

                              NOTICE TO COUNSEL
        Pursuant to Local Rule No. 14, this document constitutes a final judgment
entry and the time period for further appeal commences from the date of filing with
the clerk.